DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment (replacement specification and drawings) of 1/27/2022 has been received and entered into the application file.

	Claims 1-18 are pending, all of which have been examined on the merits.

Priority
	Acknowledgement is made of Applicants’ claim for benefit of prior-filed US Provisional application 62/757553 (filed 11/8/2018).

Drawings
The drawings of 1/27/2022 are objected to for being of insufficient quality for reproduction. 37 CFR 1.84(l) Character of lines, numbers and lettering requires all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
In the instant case, the lines, numbers and lettering is illegible in Figs 1A-1F, 1J, 1K, 2A, 2D, 2E, 2F, 2G, 2I, 3A, 3E, 4A-4E and 5A-5I.  
New corrected drawings in compliance with 37 CFR 1.121(d) are required.

Claim Interpretation
	In this Office action the phrase “pluripotent stem cell-derived lung bud tip progenitor organoid tissue” will be abbreviated as “PSC-LBTPO” for brevity. 
Regarding claim 1: Claim 1 is directed to a method.  The method requires a step of culturing pluripotent stem cell-derived lung bud tip progenitor organoid tissue (PSC-LBTPO) in vitro under conditions that will result in differentiation of the PSC-LBTPO into functional basal-like cells.  The conditions that result in differentiation of the PSC-LBTPO into functional basal-like cells comprises activation of SMAD signaling within the PSC-LBTPO.  The activation of the SMAD signaling can be via any method.  It is not required that specific molecules be provided to the culture to achieve said activation.  
The method recites an additional step of obtaining functional basal-like cells from the PSC-LBTPO.  However, as the culturing step results in production of functional basal-like cells, the obtaining step provides no further limitation/action.  
The specification provides no definition for PSC-LBTPO.  The broadest reasonable interpretation will cover any PSC-derived 3D tissue that contains any of: one or more cells having comparable structure/morphology to a cell found in an epithelial lung tip bud, one or more progenitor cells of a cell having comparable structure/morphology to a cell found in an epithelial lung tip bud, and/or one or more cells derived from a cell having a comparable structure/morphology to a cell found in an epithelial lung tip bud.  
The specification provides no definition for functional basal-like cells.  Evans et al (Experimental Lung Research, 2001) characterize basal cells in airway epithelium.  The claims are not limited to basal cells of airway epithelium.  It is unknown which characteristics of basal cells the basal-like cells must exhibit in order to satisfy the claim term.  It is unknown which function the basal-like cells must have in order to be considered functional.  For purposes of examination, the claim will be given its broadest reasonable interpretation as: a cell that shares any morphological/phenotypic characteristic of basal cells, and which have some cell function (including viability, ability to replicate).
 Regarding claims 2, 3, and 12-14: The claims are given their broadest reasonable interpretation, which is the broader terms used in parentheses. 
	Further in claim 3: the ‘agonist’ is interpreted as meaning an ‘agonist of TGFß1’ or an ‘agonist of TGFß signaling pathway.
	Regarding claim 5: The ‘agonist’ is interpreted as meaning an ‘agonist of the BMP signaling pathway’. 
	Regarding claim 7: Claim 7 requires the functional basal-like cells to have “increased” expression of one or more of five biomarkers.  It is unclear what the ‘increased’ expression is relative to.  This merits a rejection under 35 USC 112(b), see below.  For purposes of compact prosecution, for the remainder of examination, the claim is interpreted as requiring the functional basal-like cell to express any one or more of the five biomarkers. 
Regarding claim 11: The claim states the method further comprises culturing the functional basal-like cells with (i) FGF10 and Y27632 and/or (ii) one or more inhibitors of SMAD.  The claim does not require the ‘further culturing’ to be in a different culture medium.  
	
	Regarding claim 15: Claim 15 is a product-by-process limitation.  Product-by-process limitations are considered only in so far as the process of production affects the structure of the final product.  In the instant case, the active steps in claim 1 are so broad that no specific structure/morphology is clearly imparted to a ‘functional basal-like cell’.  Any cell that will satisfy the broadest reasonable interpretation of “functional basal-like cell” (a cell that shares any morphological/phenotypic characteristic of basal cells, and which have some cell function) will be considered to be the same as the cell produced by the method of claim 1. 

	Regarding claim 16: Claim 16 is directed to a kit, comprising:
	(a) PSC-LBTPO, and 
	one or more of the following:
	(b1) one or agents configured for activating TGFß1 and/or the TGFß signaling pathway;
	(b2) one or more agents configured for activin BMP4 and/or the BMP signaling pathway;
	(b3) one or more inhibitors of SMAD signaling;
	(b4) FGF10
	(b5) Y27632. 
	
	Regarding claim 17: Claim 17 is directed to a method for directing differentiation of PSC-LBTPO to functional basal-like cells.  The method requires a step of contacting PSC-LBTPO with a composition comprising a BMP signaling pathway activator and a TGFß signaling pathway activator.  The overall method must result in differentiation of the PSC-LBTPO to functional basal-like cells that are capable of one or more of clonal expansion, self-renewal, and multilineage differentiation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There are several, distinct bases for the holding of lack of written description:
Lack of written description for “PSC-LBTPO”:
Claims 1-14 and 16-18 refer to/require presence of PSC-LBTPO.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by 'whatever characteristics sufficiently distinguish it'. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. MPEP § 2163
In the instant case the current claims require use/inclusion of PSC-LBTPO.  The claims are rejected because the application fails to provide any description or defining characteristics of PSC-LBTPO.  At ¶0085 the specification references prior art Miller et al, Stem Cell Reports 2018, presumably as support for how to generate the PSC-LBTPO.  However, though Miller is incorporated by reference, the composition of PSC-LBTPO is essential subject matter and essential information cannot be incorporated by reference to NPL. See 37 CFR 1.57(d).  Therefore, none of the information from Miller et al is present in the specification in a manner it can be relied upon to describe PSC-LBTPO.  
Without description of PSC-LBTPO, kit claim 16 lacks written description, as PSC-LBTPO are a required component. 
As to method claims 1-14 and 17-18, holding of a lack of written description over method claims, wherein compound(s) (in the instant case the PSC-LBTPO tissue) critical to the method are not fully described, finds basis in the Federal Circuit court decision of Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  

Lack of written description for “small molecules that activate TGFß1 and/or the TGFß signaling pathway’ as well as ‘agonists of TGFß1 and/or the TGFß signaling pathway”:
Claim 3 requires the activation of TGFß1 and/or the TGFß signaling pathway by a small molecule and/or agonist thereof.  Each of “small molecule activators of TGFß1 and/or the TGFß signaling pathway” and “agonists that activate TGFß1 and/or the TGFß signaling pathway” cover geneses of molecules. 
To satisfy the written description aspect of 35 U.S.C. 112(a) for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed cor-relation between function and structure, or by a com-bination of such identifying characteristics; and (2) a representative number of species within the genus must be disclosed. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
The application is considered to lack written description for the full genus of compounds which are encompassed by “small molecule activators of TGFß1 and/or the TGFß signaling pathway” and “agonists that activate TGFß1 and/or the TGFß signaling pathway”  
The specification fails to disclose a single small molecule that activates TGFß1 and/or the TGFß signaling pathway or a single agonist of TGFß1 and/or the TGFß signaling pathway (in fact, agonists do not exist ‘for a signaling pathway’, rather only for specific molecules).  Applicants have not disclosed what, if any, identifying characteristics of the small molecules and/or agonists, such as a core chemical structure, or any physical or chemical properties must be present within said small molecules or agonists to achieve the claimed functions.  Applicants have only described the genus by a shared function, but failed to correlate the function to any specific structure. 
Furthermore, Applicants have not disclosed a representative number of species within the genus to demonstrate that Applicants were in possession of the full genus of compounds as claimed.  As stated above, Applicants have failed to disclose even a single species of small molecule that activates TGFß1 and/or the TGFß signaling pathway or a single agonist of TGFß1 and/or the TGFß signaling pathway.  It is emphasized that TGFß1, TGFß2 and TGFß3 are not small molecules, nor are they agonists of TGFß1.  A molecule cannot be an agonist of itself, and neither TGFß2 nor TGFß3 are TGFß1 agonists (they do not bind to TGFß1). 
Therefore, claim 3 lacks written description for the genus of small molecules that activate TGFß1 and/or the TGFß signaling pathway, as well as agonists of TGFß1 and/or the TGFß signaling pathway.

Lack of written description for “small molecules that activate BMP’ as well as ‘agonists of the BMP signaling pathway”:
Claim 5 requires the activation of the BMP signaling pathway by a small molecule and/or agonist thereof.  Each of “small molecule activators of BMP signaling pathway” and “agonists that activate  BMP signaling pathway” cover geneses of molecules. 
To satisfy the written description aspect of 35 U.S.C. 112(a) for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed cor-relation between function and structure, or by a com-bination of such identifying characteristics; and (2) a representative number of species within the genus must be disclosed. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
The application is considered to lack written description for the full genus of compounds which are encompassed by “small molecule activators of the BMP signaling pathway” and “agonists that activate the BMP signaling pathway”  
The specification fails to disclose a single small molecule that activates the BMP signaling pathway or a single agonist of BMP signaling pathway (in fact, agonists do not exist ‘for a signaling pathway’, rather only for specific molecules).  None of the BMPs listed in claim 6 are small molecules or agonists of the BMP signaling pathway.  Applicants have not disclosed what, if any, identifying characteristics of the small molecules and/or agonists, such as a core chemical structure, or any physical or chemical properties must be present within said small molecules or agonists to achieve the claimed functions.  Applicants have only described the genus by a shared function, but failed to correlate the function to any specific structure. 
Furthermore, Applicants have not disclosed a representative number of species within the genus to demonstrate that Applicants were in possession of the full genus of compounds as claimed.  As stated above, Applicants have failed to disclose even a single species of small molecule that activates the BMP signaling pathway or a single agonist of  BMP signaling pathway, much less a representative number of species.  
Therefore, claim 5 lacks written description for the genus of small molecules that activate TGFß1 and/or the TGFß signaling pathway, as well as agonists of TGFß1 and/or the TGFß signaling pathway.

	Lack of written description for ‘one or more agents configured for activating TGFß1’:
	Claim 16 requires, inter alia, one or more agents configured for activating TGFß1.  This covers a genus of molecules. 
To satisfy the written description aspect of 35 U.S.C. 112(a) for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed cor-relation between function and structure, or by a com-bination of such identifying characteristics; and (2) a representative number of species within the genus must be disclosed. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
The application is considered to lack written description for the full genus of compounds which are encompassed by “one or more agents configured for activating TGFß1’.
The specification fails to disclose a single molecule that activates TGFß1.  Rather, the application discloses TGFß1 as an activator of the TGFß signaling pathway.  Applicants have not disclosed what, if any, identifying characteristics of the agents configured for activating TGFß1, such as a core chemical structure, or any physical or chemical properties must be present within said molecules to achieve the claimed functions.  Applicants have only described the genus by a shared function, but failed to correlate the function to any specific structure. 
Furthermore, Applicants have not disclosed a representative number of species within the genus to demonstrate that Applicants were in possession of the full genus of compounds as claimed.  As stated above, Applicants have failed to disclose even a single species of agents configured for activating TGFß1
Therefore, claim 16 lacks written description for the genus of agents configured for activating TGFß1.

	Lack of written description for ‘one or more agents configured for activating BMP4’:
	Claim 16 requires, inter alia, one or more agents configured for activating  BMP4.  This covers a genus of molecules. 
To satisfy the written description aspect of 35 U.S.C. 112(a) for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed cor-relation between function and structure, or by a com-bination of such identifying characteristics; and (2) a representative number of species within the genus must be disclosed. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
The application is considered to lack written description for the full genus of compounds which are encompassed by “one or more agents configured for activating BMP4’.
The specification fails to disclose a single molecule that activates BMP4.  Rather, the application discloses BMP4 as an activator of the BMP signaling pathway.  Applicants have not disclosed what, if any, identifying characteristics of the agents configured for activating BMP4, such as a core chemical structure, or any physical or chemical properties must be present within said molecules to achieve the claimed functions.  Applicants have only described the genus by a shared function, but failed to correlate the function to any specific structure. 
Furthermore, Applicants have not disclosed a representative number of species within the genus to demonstrate that Applicants were in possession of the full genus of compounds as claimed.  As stated above, Applicants have failed to disclose even a single species of agents configured for activating BMP4.
Therefore, claim 16 lacks written description for the genus of agents configured for activating BMP4.

Lack of written description of the methods which achieve differentiation of PSC-LBTPO to functional basal-like cells:
Regarding claims 1-14: The claims are directed to a method involving culturing PSC-LBTPO under conditions that result in differentiation of the PSC-LBTPO to functional basal-like cells.  SMAD signaling must be activated during the culture period.  
Regarding claims 17-18: The claims are directed to a method of directing differentiation of PSC-LBTPO into functional basal-like cells, comprising contacting the PSC-LBTPO with a composition comprising a BMP signaling pathway activator and a TGFß signaling pathway activator, and otherwise providing conditions that result in differentiation of the PSC-LBTPO to functional basal-like cells. 
The application does not provide any limitation for PSC-LBTPO.  The broadest reasonable interpretation covers any PSC-derived 3D tissue that contains any of: one or more cells having comparable structure/morphology to a cell found in an epithelial lung tip bud, one or more progenitor cells of a cell having comparable structure/morphology to a cell found in an epithelial lung tip bud, and/or one or more cells derived from a cell having a comparable structure/morphology to a cell found in an epithelial lung tip bud. This is an extremely broad scope.
The application does not provide any specific limitations for functional basal-like cells. The broadest reasonable interpretation covers any cell that shares any morphological/phenotypic characteristic of basal cells, and which have some cell function.
In claims 1-14 the claims do not limit the culture conditions beyond the ‘SMAD signaling must be activated’.  The claim does not define how the SMAD signaling activation is achieved.  The broadest interpretation of the claim permits for the SMAD activation to be the result of direct addition of a SMAD activating agent in the culture, or for the activation of SMAD to be a downstream results of natural processes in the cells due to other culture conditions. 
In claims 17-18 the claims do not limit any other condition or treatment to achieve the directed differentiation beyond ‘contacting with a BMP signaling pathway activator and a TGFß signaling pathway activator’.  It is noted both a BMP signaling pathway activator and a TGFß signaling pathway activator will activate the SMAD signaling pathway. 
The scope of claims 1-14 covers differentiation of any PSC-derived 3D tissue that contains any of: one or more cells having comparable structure/morphology to a cell found in an epithelial lung tip bud, one or more progenitor cells of a cell having comparable structure/morphology to a cell found in an epithelial lung tip bud, and/or one or more cells derived from a cell having a comparable structure/morphology to a cell found in an epithelial lung tip bud, into any cell that shares any morphological/phenotypic characteristic of basal cells, and which have some cell function, by culturing in any condition that will achieve this differentiation, the only limitation being that SMAD signaling pathway must be activated in the cell.  
The scope of claims 17-18 covers differentiation of any PSC-derived 3D tissue that contains any of: one or more cells having comparable structure/morphology to a cell found in an epithelial lung tip bud, one or more progenitor cells of a cell having comparable structure/morphology to a cell found in an epithelial lung tip bud, and/or one or more cells derived from a cell having a comparable structure/morphology to a cell found in an epithelial lung tip bud, into any cell that shares any morphological/phenotypic characteristic of basal cells, and which have some cell function, by culturing in any condition that will achieve this differentiation, the only limitation being that the PSC-LBTPO must be contacted with a BMP signaling pathway activator and a TGFß signaling pathway activator.
There are numerous and varied conditions within the scope of the claimed methods, both known and yet to be discovered.  However, the instant application only discloses one specific method:
(i) providing PSC-LBTPO generated via the method of Miller et al (Stem Cell Reports, 2018);
(ii) culturing the PSC-LBTPO of step (i) in “Progenitor Cell Maintenance Medium” + BMP4 + TGFß1 (Dual SMAD activator) for at least 3 days.
This method will result in organoids with TP63+ cells, multiciliated cells, and mucus producing cells.  The TP63+ cells reading on ‘functional basal-like cells’.  
The instant specification teaches the method can further comprise:
(iii) culturing the organoids of (ii) in “Basal Cell Expansion Medium” for an additional 42 days.
This further step results in an organoid with TP63+ cells, pseudoepithelium of KRT8+ cells, multiciliated cells and mucous producing cells. 
	The content of “Progenitor Cell Maintenance Medium” and “Basal Cell Expansion Medium” is not disclosed. (See ¶0028, ¶0085, and Fig. 6A-6B). Therefore, the exact protocol utilized is not described in the specification in a manner to convey to one having ordinary skill in the art that Applicants were in possession of the invention as claimed.  
	The single (incompletely) described protocol taught in the specification is comparable to a single species out of the large genus of methods covered by the scope of the claims.  The single (incomplete) protocol in the specification is not representative of all species covered by the claims.  Thus, Applicants have not reduced to practice or otherwise sufficiently and clearly described a representative number of species to support they were in possession of the full genus.  Furthermore, the specification does not clearly identify all critical information (such as starting cell type, necessary culture conditions, or ending cell type) such that a core method could be considered defined or described.  The specification does not even sufficiently describe each cell starting/end point in the method.  All of claims 1-14 and 17-18 are rejected as failing to comply with the written description requirement because the original disclosure does not support Applicants were in possession of the full genus of ‘methods’ covered by the instant claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 7, 11-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 12, 13 and 14: The phrase “activation of TGFß1 (and/or the TGFß signaling pathway)” and “[activation of] BMP4 (and/or the BMP signaling pathway)” renders the claims indefinite because it is not clear if the terms in the parentheses are limiting to the claim or not.  See MPEP § 2173.05(d).
Furthermore in claim 3: For the embodiment wherein the activation of TGFß signaling pathway is accomplished with an agonist of the TGFß signaling pathway, the claim is indefinite because there are not agonists to a signaling pathway.  Rather, an agonist is specific to a particular molecule/receptor. The metes and bounds of ‘agonists of the TGFß signaling pathway’ are unclear.
Regarding claim 5: The claim is indefinite because it is inappropriate to refer to an agonist of BMP signaling pathway.  There are not agonists to a signaling pathway, rather agonists are specific to a particular molecule/receptor.  The metes and bounds of the ‘agonists to the BMP signaling pathway’ are unclear. 
Regarding claim 7: The claim requires the functional basal-like cells to have increased expression of one or more of five biomarkers.  The claim is indefinite because there is no recited baseline for which the increased expression to be measured.  Without a threshold value, one cannot determine what value the functional basal-like cells must have to meet the claim.
Regarding claim 11: The phrases “e.g. an inhibitor of the TGFß signaling pathway and an inhibitor of the BMP signaling pathway)(e.g. A8308 and Noggin)” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Specifically, it is unclear if both an inhibitor of the TGFß signaling pathway and an inhibitor of the BMP signaling pathway are required, and it is unclear if they must be a combination of specifically A8308 and Noggin.
Regarding claims 13 and 14: Claims 13 and 14 lack antecedent basis for the reference to “the TGFß1 signaling pathway”.  Parent claim 2 only broadly references ‘the TGFß signaling pathway”. 
Regarding claim 16: The phrase “... TGFß1 (and/or the TGFß signaling pathway)” and “...BMP4 (and/or the BMP signaling pathway)” renders the claims indefinite because it is not clear if the terms in the parentheses are limiting to the claim or not.  See MPEP § 2173.05(d).  
Claim 16 is further indefinite for use of the phrase “(e.g. an inhibitor of the TGFß signaling pathway and an inhibitor of the BMP signaling pathway)(e.g. A8308 and Noggin). It is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Specifically, it is unclear if both an inhibitor of the TGFß signaling pathway and an inhibitor of the BMP signaling pathway are required, and it is unclear if they must be a combination of specifically A8308 and Noggin.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 4: Claim 3 depends on claim 3.  Claim 3 requires activation of TGFß1 (and/or the TGFß signaling pathway) is accomplished with a small molecule or agonist [of TGFß signaling pathway].  Claim 4 defines the activation of the TGFß signaling pathway to be achieved with TGFß1, TGFß2 or TGFß3.  None of TGFß1, TGFß2 or TGFß3 are small molecules or agonists of the TGFß signaling pathway.  Thus claim 4 does not correlate with parent claim 3.  It appears claim 4 should depend directly from claim 2.
Regarding claim 6: Claim 6 depends on claim 5.  Claim 5 requires activation of BMP signaling pathway to be accomplished with a small molecule or agonist [of BMP signaling pathway].  Claim 6 defines the activation of the BMP signaling pathway to be achieved with BMP2, BMP3, BMP4, BMP5, BMP6, BMP7, BMP8a and BMP8b, BMP10, BMP11 or BMP15.  None of the recited BMPs are small molecules or agonists of the BMP signaling pathway.  Thus claim 6 does not correlate with parent claim 5.  It appears claim 6 should depend directly from claim 2.
Regarding claim 12: Claim 12 states the activation of the TGFß1 and/or TGFß [sic: TGFß1]signaling pathway and BMP4 and/or the BMP signaling pathway to occur over a specified temporal period.  Culturing the PSC-LBTPO under conditions such that activation of the TGFß1 and/or TGFß signaling pathway and activation of BMP4 and/or the BMP signaling pathway occur, means the activation will necessarily be over a specified temporal period (the specified temporal period being ‘during the culturing step’).  Claim 12 does not further limit the method of parent claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more.
The claim is directed to a composition comprising functional basal-like cells made by the method of claim 1.  For the reasons discussed under Claim Interpretation, the product-by-process limitation ‘made by the method of claim 1’ does not impart specific structural, morphological or biochemical properties to the functional basal-like cells.  Therefore, claim 15 is considered to encompass a composition comprising any functional basal-like cell. 
Functional basal cells are products of nature.  They exist in the human body and can be isolated from the human body without substantially changing their structure/function.  Butler et al (Am J Resp Crit Care Med, 2016) is cited to evidence that human basal epithelial cells exist in the human trachea (See Pg 157, col. 3).  Basal epithelial cells read on functional basal-like cells.  Therefore, the scope of claim 15 covers at least one product of nature judicial exception.
This judicial exception is not integrated into a practical application because the claim is to a composition only requiring the cells, no additional features or limitations that integrate into a specific application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not require any additional elements.
Therefore claim 15 is found ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 USC 102(a)(1) as being anticipated by Smirnova et al (Resp Res, 2016).
Smirnova et al isolate basal cells from human bronchial biopsies, culture in BEGM, seeded onto collagen-coated coverslips, then fixed 2 days later (See Pg 2 “Isolation of...”). Smirnova et al report visualization of KRT5+/KRT14+ basal cells in the fixed slides (See Pg. 3, “Identification and ...”).  
Regarding claim 15: The lung sample cultures, prior to fixing and staining, comprised KRT5+/KRT14+ basal cells, and thus read on a composition comprising functional basal-like cells. 

Claims 1-12, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Snoeck et al (2021/0115408), in light of ThermoFisher (Publication “Growth Factors in Thermo Scientific HyClone Cell Culture Serum” 2007) and Kodaira et al (Biochem Biophys Res Comm, 2006).
	Snoeck et al disclose generating lung progenitor cells from mammalian pluripotent stem cells (See ¶0012).  Specifically, Snoeck et al disclose (a) differentiating the mammalian pluripotent stem cells into anterior foregut endoderm; (b) culturing the anterior foregut endoderm in suspension in presence of medium comprising CHIR99021, FGF10, FGF7(KGF), BMP and retinoic acid (CFKB+ RA) to form lung bud organoids (LBOs); (c) embedding the LBOs into Matrigel; and (d) culturing the LBOs in Matrigel in the same CFKB+ RA medium to form branched LBOs (BLBOs) (See ¶0371-0431 and Fig 1).  
Snoeck et al teach recovering the LBOs or BLBOs from the Matrigel, dissociating the LBOs or BLBOs to single cells, and then subjecting the cells to one of two different protocols: Condition A or Condition B (See ¶0145 & Fig. 1).
Condition A involves: culturing the dissociated cells on irradiated feeder cells in “Condition A Medium” (CFKB + RA, as used previously, plus Y27632) (See ¶0186-0196).  This condition resulted in “Condition A cells”, which are a heterogenous population comprising (i) Nkx2.1dim, Sox2+, Sox9+ distal tip cells, and (ii) p63+ cells and KRT5dim cells around the periphery.  Snoeck et al call this population putative distal tip progenitors (See ¶0146). Snoeck et al teach Condition A cells can be expanded continuously and are capable of efficient multilineage reconstruction of injured lung (See ¶0185).
Condition B involves: performing the method of Condition A, to generate “Condition A cells”, then switching the “Condition A Medium” for “Condition B Medium” (DMEM/F12, FBS, insulin, EGF, hydrocortisone and cholera toxin) (See ¶0197-0205).  This condition resulted in “Condition B cells” which are basal-like cells expressing KRT5, p63, ITGA6 and NGFR (See ¶0147).  
Snoeck et al teach kits comprising compositions, components or combinations thereof of all compositions disclosed (See ¶0160).

Condition A/Composition A cells of Snoeck et al reads on the claims as follows: 
Regarding claim 1: The BLBOs of Snoeck et al are considered to read on PSC-LBTPO as currently claimed, as they contain lung bud tip progenitor cells.  After dissociation and replating on the feeder cells, the cells are cultured in the presence of Condition A medium, which comprises, inter alia, BMP4, which is an activator of BMP signaling pathway and subsequently, the SMAD signaling pathway.  The culture conditions yield a heterogenous cell population including some KRT5dim and p63+ cells.  KRT5 and p63 are markers of basal cells. These cells are alive and able to proliferate, and thus are considered functional.  Thus the cells read on functional basal-like cells.
Regarding claim 7: The KRT5dim and p63+ cells express some level of KRT5 and p63 (synonymous with TP63).
Regarding claims 8-10: Snoeck et al teach the Condition A cells are capable of continual expansion (i.e. clonal expansion and self-renewal) and multilineage differentiation. 
Regarding claim 11: The Condition A culture medium further comprises FGF10 and Y27632, thus the dissociated BLBO cells are further cultured in presence of FGF10 and Y27632.
Regarding claim 15: The Composition A cells read on a composition comprising functional basal-like cells. 

Condition B/Condition B cells of Snoeck et al read on the claims as follows:
Regarding claims 1-6, 12 and 17:  The BLBOs of Snoeck et al are considered to read on PSC-LBTPO as currently claimed, as they contain lung bud tip progenitor cells.  After dissociation and replating on the feeder cells, the cells are cultured in the presence of Condition A medium, then the medium is switched to Condition B medium.  Condition B medium includes, inter alia, FBS.  ThermoFisher evidences that TGFß1 is present in bovine serum products (See ThermoFisher, Page 2, center chart).  TGFß1 is an activator of the TGFß pathway.  Kodaira et al evidence that BMP4 is present in FBS (See Kodaira et al abstract).  BMP4 is an activator of the BMP signaling pathway.  The combination of TGFß1 and BMP4 will serve to activate SMAD signaling pathway. The culture conditions yields KRT5+, p63+, ITGA6+, NGFR+ basal-like cells.  The cells are alive and can proliferate, and thus are functional. Thus the cells read on functional basal-like cells as claimed.
Regarding claim 7: The KRT5+, p63+, ITGA6+, NGFR+ basal-like cells express some level of KRT5 and p63 (synonymous with TP63).
Regarding claims 11 and 18: During culture with Condition A medium, the dissociated BLBO cells are cultured in presence of FGF10 and Y27632. 
Regarding claim 15: The Composition B cells read on a composition comprising functional basal-like cells. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Snoeck et al (US 2021/0115408), in light of ThermoFisher (Publication “Growth Factors in Thermo Scientific HyClone Cell Culture Serum” 2007) and Kodaira et al (Biochem Biophys Res Comm, 2006).
The teachings of Snoeck et al are set forth above.  Snoeck et al anticipate claims 1-12.
Regarding claims 13 and 14: Snoeck et al is silent about the order/sequence in which the activation of the BMP signaling pathway and TGFß signaling pathway occurs (the timing/order of intracellular actions after addition of medium containing both activators cannot be determined).  However given that there is no evidence of criticality associated with the order to activation, the order is considered to not represent a patentable distinction.  It is submitted that any order of activation would have been prima facie obvious. 

Regarding claim 16: As Snoeck et al teach kits including any components of their disclosure, Snoeck et al is considered to at least render obvious a kit comprising BLBOs as well as Condition A culture medium (containing BMP4, FGF10 and Y27632) and Condition B culture medium (containing FBS, which contains TGFß1 and BMP4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633